--------------------------------------------------------------------------------


MANAS PETROLEUM CORPORATION NONSTATUTORY STOCK OPTION AGREEMENT (Non-Investor
Relations)    


THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of the date set forth below, by and between MANAS PETROLEUM CORPORATION, a
Nevada corporation (the “Company”), and the following Director of the Company
(herein, the “Optionee”):

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

1.

Option Information.


  (a)

Date of Option:           August 10, 2009

        (b)

Optionee:                     Dr. Richard Schenz

        (c)

Number of Shares:     500,000

        (d)

Exercise Price:             $0.68


2.

Acknowledgements.

      (a)

The Board of Directors (the “Board” which term shall include an authorized
committee of the Board of Directors, if one has been appointed) has heretofore
adopted the MANAS PETROLEUM CORPORATION 2007 REVISED OMNIBUS PLAN (the “Plan”),
pursuant to which this Option is being granted; and

      (b)

The Board has authorized the granting to Optionee of a nonstatutory stock option
(the“Option”) to purchase shares of common stock of the Company (“Common
Shares”) upon the terms and conditions hereinafter stated.

      3.

Shares; Price.

3.1        The Company hereby grants to Optionee the non-transferable right to
purchase, upon and subject to the terms and conditions herein stated, the number
of Common Shares set forth in Section 1(c) above (the “Shares”) for cash (or
other consideration as is authorized under the Plan and acceptable to the Board,
in its sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the “Exercise Price”).

--------------------------------------------------------------------------------

- 2 -

4.          Term of Option.

4.1        This Option shall expire, and all rights hereunder to purchase the
Shares shall terminate, November 21, 2018 or, if earlier, upon the date and for
the reasons specified in Section 7 or Section 8, below. Nothing contained herein
shall be construed to interfere in any way with the right of the Company to
terminate the relationship between it and Optionee, or to increase or decrease
the compensation paid to Optionee, if any, from the rate in effect as of the
date hereof.

5.          Vesting of Option.

5.1        Subject to the provisions of Sections 7 and 8 hereof, this Option
shall become exercisable during the period that Optionee serves as a consultant,
employee, officer or director of the Company, in quarterly instalments equal to
one-twelfth of the total number of Shares; subject, however, to proration to
account for any partial calendar quarter at the beginning of the vesting period.
The first instalment shall become exercisable on the first day of the first full
calendar quarter after the date of this Agreement and each subsequent instalment
shall become exercisable on the first day of each successive calendar quarter
thereafter. The instalments shall be cumulative (i.e., this option may be
exercised, as to any or all Shares covered by an instalment, at any time or
times after an instalment becomes exercisable and until expiration or
termination of this option).

6.          Exercise.

6.1        This Option shall be exercised by delivery to the Company of:

  (a)

written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A;

        (b)

a cashier’s cheque, bank draft, wire transfer (pursuant to wire transfer
instructions that will be supplied by the Company upon request) or cash in the
amount of the Exercise Price of the Shares covered by the notice (or such other
consideration as has been approved by the Board of Directors consistent with the
Plan); and

        (c)

a written investment representation as provided for in Section 13 hereof.

Except as otherwise expressly permitted in Section 8, below, this Option shall
not be assignable or transferable and may be exercised only by Optionee during
his or her lifetime.

--------------------------------------------------------------------------------

- 3 -

7.          Termination of Service.

7.1        If Optionee’s service as a consultant, employee, officer or director
of the Company terminates for any reason, no further instalments shall vest
pursuant to Section 5 and Optionee shall have the right at any time within
ninety (90) days following such termination of services or the remaining term of
this Option, whichever is less, to exercise in whole or in part this Option to
the extent, but only to the extent, that this Option was exercisable as of the
date Optionee ceased to be any one or more of a consultant, employee, officer or
director of the Company; provided, however, if Optionee is terminated for
reasons that would justify a termination of employment “for cause” as
contemplated by applicable law, the foregoing right to exercise shall
automatically terminate on the date Optionee ceases to be any one or more of a
consultant, employee, officer or director of the Company as to all Shares
covered by this Option not exercised prior to termination. Unless earlier
terminated, all rights under this Option shall terminate in any event on the
expiration date of this Option as defined in Section 4 hereof.

8.          Death of Optionee.

8.1        If the Optionee shall die while serving as any of a consultant,
employee, officer or director of the Company, Optionee’s personal representative
or the person entitled to Optionee’s rights hereunder may at any time within
ninety (90) days after the date of Optionee’s death, or during the remaining
term of this Option, whichever is the lesser, exercise this Option and purchase
Shares to the extent, but only to the extent, that Optionee could have exercised
this Option as of the date of Optionee’s death; provided, in any case, that this
Option may be so exercised only to the extent that this Option has not
previously been exercised by Optionee.

9.          No Rights as Shareholder.

9.1        Optionee shall have no rights as a shareholder with respect to the
Shares covered by any instalment of this Option until the effective date of the
issuance of Shares following exercise of this Option, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such stock certificate or certificates are issued except as provided in
Section 10 hereof.

10.        Recapitalization.

10.1      Subject to any required action by the shareholders of the Company, the
number of Shares covered by this Option, and the Exercise Price thereof, shall
be proportionately adjusted for any increase or decrease in the number of issued
Common Shares resulting from a subdivision or consolidation of Common Shares or
the payment of a stock dividend, or any other increase or decrease in the number
of such Common Shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company.”

--------------------------------------------------------------------------------

- 4 -

10.2      In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), this Option shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board; provided, however, if Optionee shall be a consultant, employee,
officer or director of the Company at the time such Reorganization is approved
by the stockholders, Optionee shall have the right to exercise this Option as to
all or any part of the Shares, without regard to the instalment provisions of
Section 5, for a period beginning 30 days prior to the consummation of such
Reorganization and ending as of the Reorganization or the expiration of this
Option, whichever is earlier, subject to the consummation of the Reorganization.
In any event, the Company shall notify Optionee, at least 30 days prior to the
consummation of such Reorganization, of his exercise rights, if any, and that
the Option shall terminate upon the consummation of the Reorganization.

10.3      Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Common Shares equal to the Shares subject to this Option would have been
entitled by reason of such merger or consolidation, and the instalment
provisions of Section 5 shall continue to apply.

10.4      In the event of a change in the Common Shares of the Company as
presently constituted, which is limited to a change of all of its authorized
Common Shares without par value into the same number of Common Shares with a par
value, the shares resulting from any such change shall be deemed to be the
Shares within the meaning of this Option.

10.5      To the extent that the foregoing adjustments relate to Common Shares
or securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of Common Shares of any class or the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

10.6      The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

--------------------------------------------------------------------------------

- 5 -

11.        Taxation upon Exercise of Option.

11.1      Optionee understands that, upon exercise of this Option, Optionee may,
depending on applicable tax laws in the jurisdiction where Optionee is liable
for the payment of income taxes, recognize income, for income tax purposes, in
an amount equal to the amount by which the fair market value of the Shares,
determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with the Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

12.        Modification, Extension and Renewal of Options.

12.1      The Board or Committee, as described in the Plan, may modify, extend
or renew this Option or accept the surrender thereof (to the extent not
theretofore exercised) and authorize the granting of a new option in
substitution therefor (to the extent not theretofore exercised), subject at all
times to the Plan, the applicable rules of any regulatory authority or stock
exchange, and any applicable laws. Notwithstanding the foregoing provisions of
this Section 12, no modification shall, without the consent of the Optionee,
materially alter to the Optionee’s detriment or materially impair any rights of
Optionee hereunder.

13.

TSX Venture Exchange

     

If and for so long as any of the Company’s securities are listed for trading on
the TSX Venture Exchange (the “TSXV”), the provisions of this Section 13 will
apply to this Agreement and to any Options granted hereunder. To the extent that
the provisions of this Section are inconsistent with the provisions found in the
other Sections of this Agreement, the provisions of this Section will prevail.

      13.1

The terms “directors”, “employees”, “consultants”, “consultant company” and
“management company employee” will have the meanings as defined in the
applicable policy of the TSXV. As a condition precedent to the issuance of an
Option, the Company must be able to represent to the TSXV as of the grant date
that the Option holder is a bona fide employee, consultant or management company
employee, as the case may be.

      13.2

The exercise price of an Option must be paid in cash.

      13.3

Options and Shares will be subject to all applicable trading restrictions in
effect pursuant to TSXV policies and the Company shall be entitled to legend any
Option certificates and the certificates representing Shares issued upon
exercise of Options accordingly, including TSXV legends, as applicable.


--------------------------------------------------------------------------------

- 6 -

  13.4

In the event of the Optionee’s death, any Options held by the Optionee shall
pass to the personal representative (being the executor or administrator of the
deceased option holder, duly appointed by a court or public authority having
jurisdiction to do so) of the Optionee and shall be exercisable by the personal
representative on or before the date which is the earlier of twelve months
following the date of death and the applicable expiry date.

          13.5

If Optionee is a director, employee, consultant or management company employee
of the Company, Options granted hereunder shall expire on the date that is 90
days after the Optionee ceases to be in at least one of those categories.

          13.6

If Optionee is engaged in investor relations activities, Options granted
hereunder shall expire on the date that is 30 days after the arrangement with
Optionee to provide those services expires or is terminated.

          13.7

The Options granted hereunder are subject to approval by a majority of the
Company’s disinterested shareholders at a meeting of the shareholders if this
Agreement would result at any time in:

          i.

the number of Common Shares reserved for issuance pursuant to all stock options
granted to “Insiders” (as that term is defined under applicable law), including
those granted pursuant to this Agreement, exceeding ten percent (10%) of the
issued and outstanding Common Shares of the Company; or

          ii.

the grant to Insiders, within a 12 month period, of a number of options,
including those granted pursuant to this Agreement, exceeding ten percent (10%)
of the issued and outstanding Common Shares of the Company; or

          iii.

the issuance to any one person, including Optionee, within a 12 month year
period, of a number of Common Shares exceeding five percent (5%) of the issued
and outstanding Common Shares of the Company.

13.8      If the Optionee is not an individual, the Optionee shall complete and
file with TSXV a Certification and Undertaking Required from a Company Granted
an Incentive Stock Option (Form 4F), as described in Sections 2.5 and 4.2 of
TSXV Policy 4.4 as in effect on the date of this Agreement and as the same may
be amended from time-to-time.

13.9      If the Optionee is a new Insider of the Company, the Optionee shall
complete and file a Personal Information Form (Form 2A) or, if applicable, a
Statutory Declaration (Form 2C1) with TSXV.

14.        Representations and Warranties

14.1      Optionee authorizes the Company to represent and warrant to the TSXV
that Optionee is, as applicable, either a “director”, “employee”, or
“consultant” of the Company. For the purposes of this Section 14.1, the
foregoing terms shall have the meaning attributed to them in Section 1.2 of TSXV
Policy 4.4 as that Policy is in effect on the date of this Agreement and as the
same may be amended from time-to-time.

--------------------------------------------------------------------------------

- 7 -

14.2      If on the date of this Agreement or on the date of exercise of any of
the Options granted hereunder, Optionee is a U.S. Person (as defined in Rule 902
of Regulation S, promulgated by the Securities and Exchange Commission) or is
physically located in the United States, Optionee represents and agrees that:

  (a)

if and when Optionee exercises this Option in whole or in part, Optionee will in
each case acquire the Shares upon such exercise for the purpose of investment
and not with a view to, or for resale in connection with, any distribution
thereof; and that upon such exercise of this Option in whole or in part,
Optionee (or any person or persons entitled to exercise this Option under the
provisions of Sections 7 and 8 hereof) shall furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance. If
the Shares represented by this Option are registered under the Securities Act of
1933, as amended (the “Securities Act”) either before or after the exercise of
this Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement;

        (b)

that Optionee has had access to the financial statements of the Company, has had
the opportunity to ask questions of the Company concerning its business,
operations and financial condition, and to obtain additional information
reasonably necessary to verify the accuracy of such information (collectively,
the “Company Information”). Optionee understands that all of the Company
Information is available for Optionee’s review on both the EDGAR database
maintained by the Securities and Exchange Commission (as www.sec.gov) and the
SEDAR database maintained by the Canadian Securities Administrators (at
www.sedar.com);

        (c)

that Optionee has sufficient education and experience will enable Optionee to
review and understand the Company Information and is able to assess the merits
and the risks of an investment in the Company and its business.

14.3      The securities deliverable upon exercise of these Options may be
subject to restrictions on resale under applicable securities laws and the
policies of any stock exchange or market on which the Company’s securities may
be traded or listed for quotation from time-to-time. Optionee agrees that the
Company may take such steps as the Company deems reasonably necessary to comply
with applicable law and the requirements of any stock exchange and, promptly
after receipt of any request from the Company, acting reasonably, Optionee shall
cooperate with the Company in providing information to regulatory authorities,
filing required reports and similar compliance efforts.

14.4      Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

--------------------------------------------------------------------------------

- 8 -

> > > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE “1933 ACT”).
> > > > 
> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
> > > > REGULATION S UNDER THE 1933 ACT.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate including, where applicable, any legend required by the
Canadian securities laws or any stock exchange on which securities of the
Company are traded. Appropriate stop transfer instructions with respect to the
Shares have been placed with the Company’s transfer agent.

15.        Stand-off Agreement.

15.1      Optionee agrees that, in connection with any registration of the
Company’s securities under the Securities Act, and upon the request of the
Company or any underwriter managing in an underwritten offering of the Company’s
securities, Optionee shall not sell, short any sale of, loan, grant an option
for, or otherwise dispose of any of the Shares (other than Shares included in
the offering) without the prior written consent of the Company or such managing
underwriter, as applicable, for a period of at least one year following the
effective date of registration of such offering.

16.        Notices.

16.1      Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the mail, postage
prepaid, addressed to Optionee at the address last provided by Optionee to the
Company.

--------------------------------------------------------------------------------

- 9 -

17.        Agreement Subject to Plan; Applicable Law.

17.1      This Option is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is available to Optionee, at no charge, at
the principal office of the Company. Any provision of this Option inconsistent
with the Plan shall be considered void and replaced with the applicable
provision of the Plan. The interpretation and enforcement of this Option
Agreement and any questions with respect to the validity of any Options granted
hereunder shall be governed by the laws of the State of Nevada and, to the
extent applicable, the federal laws of the United States and the securities laws
of any state or province of the United States or Canada having jurisdiction over
the Company.

[SIGNATURE PAGE FOLLOWS.]

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.

COMPANY: MANAS PETROLEUM CORPORATION,   a Nevada corporation          
By:        ______________________________________________   Name:  
______________________________________________   Title:    
______________________________________________     OPTIONEE:
By:        ______________________________________________                
(signature)   Name: Dr. Richard Schenz

(one of the following, as appropriate, shall be signed)

I certify that as of the date hereof I am   By his or her signature, the spouse
of unmarried   Optionee hereby agrees to be bound by the     provisions of the
foregoing INCENTIVE     STOCK OPTION AGREEMENT             Optionee   Spouse of
Optionee


--------------------------------------------------------------------------------

APPENDIX A

NOTICE OF EXERCISE

MANAS PETROLEUM CORPORATION

Re: Nonstatutory Stock Option

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

Nonstatutory Stock Option Agreement dated:  ________________

Number of shares being purchased:  ________________

Exercise Price: $ ________________


A check in the amount of the aggregate price of the shares being purchased is
attached.

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2007 Revised Omnibus Plan.

 

By:      ____________________________________________
            (signature)

Name: ____________________________________________

--------------------------------------------------------------------------------